ALSCHULER, Circuit Judge, (after stating the facts as above).
It may be gathered from the undisputed facts that the price which Benjamin ultimately paid was slightly higher than Gordon’s'bid, if the latter were reduced to make allowance for the discrepancy between the actual quantity of merchandise and the amounts thereof the receiver had stated as basis for the bids; True, it is claimed that Gordon was willing to pay more; but at the time the price was finally agreed on it seems that Benjamin’s figure, however reached or induced, was the highest. The sale was conducted with perhaps regret*795table informality. There was no general notice of it. The successful bid was oral, and Gordon was required to put his in writing. It is possible more might have been obtained for the goods; at the same time, it is not claimed that they were sold at unreasonably low prices. However, trouble would more likely have been avoided, had the sale been more formally conducted.
But if Gordon had no right to compel acceptance of his bid, and to claim the goods as his own, it is not perceivable that he has any interest in the matter. He may complain only because his own rights have been invaded, and not because the estate or those interested in it have been harmed. In our view, the very prayer of his petition is for relief, not of a wrong to him, but a wrong to the estate, or those interested in it as creditors or stockholders. He was not authorized to act for these. Had the goods been secretly and privately sold to a favored purchaser, and at a wholly inadequate price, Gordon could not be heard to complain.
Much stress is laid on the fact that no report of the sale was made to the court, and appellant insists this is necesary, even though the order of sale did not require it. While in practice it would be far better to require bulk sales by court officers of large quantities of merchandise to be reported to the court, and, whether required or not, for officers making such sales to report them to the court before final consummation, suffice it here to say that, since Gordon did not seek to have his bid accepted, and the property awarded him, he has no interest in any question of report or approval of the sale.
In passing on the petition the District Judge very properly said: “If the receiver through his wrongful conduct has received inadequate price for the property, he is answerable on his bond to the parties in interest.”
The District Court properly dismissed the petition for want of equity, and its order to that effect is affirmed.